Citation Nr: 0701516	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  00-15 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for 
service-connected right inguinal hernia, post-operative.

2.  Entitlement to service connection for degenerative disc 
disease secondary to service connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from December 1982 to July 
1986.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from September 1999 and November 2002 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

In April 2005, the veteran testified at a local hearing 
before the RO.  The transcript of the hearing is associated 
with the claims file and has been reviewed.  

The Board also notes that the veteran requested a Travel 
Board hearing in his VA Forms 9 dated in July 2000 and May 
2004 and subsequently asked for a video Board hearing in 
October 2004.  However, the veteran cancelled his hearing 
request in August 2006 and requested that his appeal be sent 
to the Board for review.  Thus, the veteran's hearing request 
is considered withdrawn.  

The issue of entitlement to service connection for 
degenerative disc disease secondary to service connected 
lumbosacral strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's service-connected right inguinal hernia 
more closely approximates a small hernia which is 
postoperative and recurrent, or unoperated irremediable, and 
not well supported by a truss, or not readily reducible.


CONCLUSION OF LAW

The schedular criteria for an evaluation higher than 10 
percent for the veteran's service-connected right inguinal 
hernia, post-operative, have not been approximated.  
38 U.S.C.A. §§  1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.7, 4.114, 
Diagnostic Code 7338 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in March 2002, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran that the evidence 
must show an increase in severity of his service connected 
disability to establish entitlement to an increased 
evaluation.  The RO also explained that an increase in 
severity could be shown by medical evidence or other evidence 
of an increase in persistent or recurrent symptoms of 
disability.  The RO additionally notified the veteran that it 
would obtain any VA medical records or other treatment 
records that the veteran identified and advised the veteran 
that he may submit his own statements or statements from 
people describing his physical disability symptoms in support 
of his claim.  The RO further asked the veteran to send the 
information describing additional evidence or the evidence 
itself to the RO by April 15, 2002.  Thus, the veteran was 
essentially asked to provide any evidence in his possession 
that pertained to the claim.  38 C.F.R. § 3.159 (b)(1) 
(2006).  Moreover, the RO explained to the veteran that VA 
may be able to pay him from the date that his claim was 
received if the information or evidence requested was 
received within one year from the date of the letter and VA 
decided that he was entitled to benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).    

The Board further observes that the RO provided the veteran 
with a copy of the November 2002 rating decision, the April 
2004 Statement of the Case (SOC), and the August 2006 
Supplemental Statement of the Case (SSOC), which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's VA treatment records from August 2000 to May 2006 
and afforded the veteran with VA examinations in May 2002 and 
April 2006 with respect to his increased rating claim.  
Earlier private medical records and an April 2003 statement 
from the British Hernia Center are also associated with the 
claims file.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to this appeal that 
needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7 (2006).   





III.	Analysis 

The veteran's service-connected right inguinal hernia is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2006).  Under Diagnostic Code 
7338, a 10 percent rating is warranted where the inguinal 
hernia is postoperative recurrent, readily reducible and well 
supported by truss or belt.  Id.  

In order for the veteran to receive the next higher 30 
percent evaluation under Diagnostic Code 7338, his service-
connected post-operative right inguinal hernia should more 
closely approximate an inguinal hernia that is small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss or belt, or not readily reducible.  Id.  
The objective medical evidence, however, does not depict such 
a disability picture.  The May 2002 VA examiner wrote that 
physical examination of the veteran revealed an easily 
reducible right inguinal hernia adding that the veteran is 
minimally impacted by his recurrent inguinal hernia.  In 
addition, the veteran's general and vascular surgeon (A.D.J.) 
specifically characterized the veteran's right inguinal 
hernia as post-operative, readily reducible and well 
supported by truss or belt in May 2004 correspondence.  
Although the April 2006 VA examiner noted that the veteran 
objectively demonstrated significant tenderness to palpation 
of the scrotum as well as a slight defect in the right 
inguinal canal upon physical examination, the scrotal 
ultrasound was normal at that time.  Furthermore, the 
veteran's VA treatment records do not show that the 
symptomatology associated with his right inguinal hernia more 
closely approximates the schedular criteria for a 30 percent 
rating.  Thus, the Board concludes that the assignment of a 
30 percent rating under Diagnostic Code 7338 is not 
warranted.    

The Board notes that the medical evidence shows that the 
veteran also demonstrates a left inguinal hernia; however, it 
is neither service-connected nor shown to be related to the 
veteran's right inguinal hernia.  Therefore, the veteran is 
also not entitled to an additional 10 percent evaluation for 
bilateral involvement with respect to his service-connected 
right inguinal hernia under Diagnostic Code 7338.  Id.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a schedular evaluation higher than 10 percent for the 
veteran's service-connected right inguinal hernia.  In 
addition, the evidence does not reflect that the disability 
at issue has caused marked interference with the veteran's 
employment (i.e., beyond that already contemplated in the 
assigned evaluation) or necessitated any frequent periods of 
hospitalization such that application of the regular 
schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2006) is 
not warranted.


ORDER

Entitlement to an evaluation higher than 10 percent for 
service-connected right inguinal hernia, post-operative, is 
denied.


REMAND

Although the veteran contends that his current degenerative 
disc disease of the lumbosacral spine developed as a result 
of his service-connected lumbosacral strain, the Board 
observes that the VCAA notice sent to the veteran in July 
2001 regarding his claimed degenerative disc disease did not 
advise the veteran of the evidence needed to establish 
entitlement to service connection on a secondary basis.  The 
Board also received additional medical evidence in November 
2006 consisting of correspondence written by a VA physician 
pertaining to the veteran's back; however, such evidence was 
not accompanied by a waiver of the veteran's right to initial 
consideration of the new evidence by the RO.  In 
consideration of the foregoing, the Board finds that a remand 
to the RO is necessary to ensure due process in this case.  

Accordingly, the case is REMANDED for the following actions:

1.  Please provide the veteran with 
appropriate VCAA notice, VA's duties there 
under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to a 
claim of entitlement to service connection 
for degenerative disc disease secondary to 
service-connected lumbosacral strain, 
including which portion of the information 
and evidence is to be provided by the 
veteran and which portion VA will attempt 
to obtain on behalf of the veteran as 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159 (2006).  The notice should 
specifically address what the evidence 
must show to establish entitlement to 
service connection on a secondary basis.  
The veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.

2.  After any additional notification 
and/or development deemed necessary is 
undertaken, the RO should readjudicate the 
veteran's claim with consideration of any 
evidence received since the July 2006 
supplemental statement of the case.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.    

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


